DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 and March 25, 2022 have been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: the limitation “the waveguide” in line 2 is confusing because it is unclear whether this refers to the “first waveguide” or the “second waveguide” of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5, 7–8, 10–11, 22, and 27–28 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes, US 2018/0299607, in view of Waldern, US 2019/0212597, and in further view of Ito, US 2021/0384574. 

Regarding Claim 1, Menezes (Fig. 6) teaches “a display system comprising: 
-a stack of waveguides (Waveguides 190/290, 188/288, 186/286, 184/284, 182/282.  For example, together, waveguide 190 and outcoupling optical element 290 are considered a “waveguide,” etc.; para. 0143), the stack of waveguides (178) comprising: 
a first waveguide (182/282) comprising an optically transmissive body (e.g., Waveguide 182 distributes incoming light across its body and outputs it towards the user’s eye; para. 0138), a first major surface (e.g., Top surface of waveguide 182), and a spacer integral with the optically transmissive body (e.g., Element 192 may be a spacer; para. 0147); 
a second waveguide (184/284) comprising an optically transmissive body (184) and a second major surface (e.g., Bottom surface of outcoupling optical element 284), the second major surface facing and spaced apart from the first major surface of the first waveguide by the spacer (e.g., Bottom surface of outcoupling optical element 284 faces top surface of waveguide 182, and the two surfaces are separated by spacer 192).” 

Menezes does not teach “the spacer extending vertically from the first major surface” and “an adhesive provided on a top surface of the spacer, the adhesive attaching the spacer to the second major surface of the second waveguide.”

However, Waldern teaches “the spacer extending vertically from the first major surface” (e.g., In waveguide cell designs, spacers may be implemented between substrates that can take many forms; para. 0043.  Thus, a person of ordinary skill in the art could have implemented a vertical spacer “from the first major surface”) and “an adhesive provided on a top surface of the spacer” (e.g., Waldern suggests an adhesive may be used to attach the spacer to another layer to affix layers together; para. 0043).  In the combined invention, a person of ordinary skill in the art could have implemented a vertical spacer as a substitute for spacer 192 in Menezes and place an adhesive to the top surface of the spacer 192 in Menezes so that outcoupling optical element 284 is affixed to spacer 192.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes with the above teachings of Waldern.  Waldern suggests that the form of a spacer may be implemented according to the needs of a manufacturer and that the adhesive provides a strong bond between different layers (para. 0043).  

Menezes in view of Waldern does not teach “wherein the adhesive has an as-deposited viscosity of 10 mPa- s to 100 mPa- s.”
However, Ito teaches an adhesive with a viscosity range of 10 to 5,000 mPa- s (para. 0192).  Thus, a person of ordinary skill in the art could have implemented an adhesive in the combined invention to have a viscosity of 10 mPa- s to 100 mPa- s.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern with the above teachings of Ito.  Ito teaches that a viscosity above 10 mpA-s and below 5000 mpA-s provides excellent coatability and “leveling properties” (para. 0192). 


Regarding Claim 2, Menezes in view of Waldern in in view of Ito teaches the display system of Claim 1.

Waldern further teaches that spacers may take many forms, including “materials, sizes, and geometries” (para. 0043).  Thus, a person of ordinary skill in the art could have implemented the spacer in the combined invention so that it “extends along the perimeter of the first waveguide.”  The claim limitations would therefore be achieved. 

The same rationale used to combine Menezes in view of Waldern stated in claim 1 applies here and will not be repeated. 

Regarding Claim 3, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

The combined invention further teaches “wherein the spacer defines an edge of the waveguide” (e.g., In the combined invention, the “spacer extending vertically from the first major surface” of claim 1 would define the top edge of waveguide 182 and the bottom edge of outcoupling element 284).  

Regarding Claim 4, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

Waldern further teaches “wherein the adhesive constitutes a first adhesive, and wherein the stack of waveguides further comprises a second adhesive forming an adhesive mass extending between and attaching the first major surface of the first waveguide to the second major surface of the second waveguide” (e.g., Waldern suggests that multiple adhesives may be used to fix layers together.  Thus, for example, a person of ordinary skill in the art could have implemented one adhesive, considered a “first adhesive,” to attach the vertical spacer in claim 1 to a waveguide.  Also, another adhesive, considered a “second adhesive,” may be implemented to directly connect adjacent waveguides together; para. 0043).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with an additional adhesive.  Waldern suggests that adhesives allow different layers to be affixed tightly to each other. Thus, person of ordinary skill in the art may find that a second adhesive helps provide a stronger bonding between layers.  

Regarding Claim 5, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 4. 

Ito further teaches an adhesive with a viscosity range of 10 to 5,000 mPa-s (para. 0192).   Thus, a person of ordinary skill in the art could have implemented the first and second adhesives of the combined to have different viscosities, so long as the values fall in the above range.  For example, the first adhesive could have a viscosity of 100 mPA-s and the second adhesive 1000 mPA-s.  
Thus, the limitation “wherein the first adhesive and the second adhesive have different viscosities” would be achieved.
The same rationale used to combine Menezes in view of Waldern and in further view of Ito stated in claim 1 applies here and will not be repeated. 

Regarding Claim 7, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 4.

Waldern further suggests “wherein the second adhesive is located peripherally to the spacer on the first major surface of the first waveguide” (e.g., A person of ordinary skill in the art could implement the second adhesive to be positioned peripherally to the spacer; para. 0043).  

The same rationale used to combine Menezes with Waldern stated in claim 4 applies here and will not be repeated. 

Regarding Claim 8, Menezes in view of Wadern and in further view of Ito teaches the display system of Claim 1.

Menezes further teaches “wherein the first waveguide further comprises one or more diffractive optical elements in an area of the first major surface interior of the spacer” (e.g., Waveguides be comprised of optical elements to incouple external light; para. 0093).  

Regarding Claim 10, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

Waldern further teaches “wherein the adhesive is disposed on the top surface and on lateral sides of the spacer” (e.g., Waldern suggests that multiple adhesives may be used in a waveguide to affix layers.  Thus, for example, a person of ordinary skill in the art could have implemented one adhesive, considered a “first adhesive,” to attach the vertical spacer in claim 1 to a waveguide.  Also, another adhesive, considered a “second adhesive,” could have implemented to directly connect adjacent waveguides together; para. 0043.  A person of ordinary skill in the art could have arranged the first adhesive on top of the vertical spacer and the second adhesive to be next to the spacer).  

Regarding Claim 11, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

Waldern further teaches or suggests that multiple spacers may be implemented (para. 0043).  Thus, a person of ordinary skill in the art could have designed the first waveguide of Menezes to comprise a plurality of spacers.  The claim limitations would therefore be achieved. 

The same rationale used to combine Menezes with Waldern stated in claim 1 applies here and will not be repeated. 

Regarding Claim 22, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

Waldern further teaches “wherein the spacer comprises a shape selected from the group consisting of rectangular prism, rectangular pyramid, triangular prism, triangular pyramid, cylinder, and cone” (e.g., Spacer may be implemented in any shape; para. 0043).  

The same rationale used to combine Menezes and Waldern stated in claim 1 and will not be repeated here. 

Regarding Claim 27, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

Menezes further teaches “wherein the first and second waveguides each comprise: in-coupling optical elements configured to in-couple incident image light (e.g., Waveguides may be comprised of optical elements for incoupling external light; para. 0093; and out-coupling optical elements (282, 284) configured to out-couple the in-coupled image light (e.g., Outcoupling optical elements 282 and 284; para. 0143).”  

Regarding Claim 28, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 27.

Menezes teaches “further comprising a light projector system configured to project the image light to the in-coupling optical elements” (e.g., Light projector 2000 projects light into the waveguides; para. 0140).  

Claims 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Waldern and in further view of Ito, and in further view of Black, US 2019/0004215. 
Regarding Claim 12, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein one or more surfaces contacting the adhesive are rough.”  

However, Black teaches the concept of etching nanostructures onto a substrate (e.g., Nanostructures 80 etched onto substrate 10; para. 0028.  These nanostructures are considered to be “rough” material).  In the combined invention, a person of ordinary skill in the art could have implemented the bottom surface of outcoupling optical element 284 of Menezes, which would be in contact with the adhesive of Waldern, to have nanostructures.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above features of Black.  Black teaches that the nanostructures have antireflective properties (para. 0028). 

Regarding Claim 13, Menezes in view of Waldern and in further view of Ito and in further view of Black teaches the display system of Claim 12.
Black further teaches wherein the one or more surfaces are nanotextured (para. 0028).  

The same rationale used to combine Menezes, Waldern, and Ito with Black stated in claim 12 applies here and will not be repeated. 

Claims 18–19, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Waldern and in further view of Ito, and in further view of O’Brien, US 2014/0168260. 

Regarding Claim 18, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein the spacer is located in an interior area of the first major surface of the first waveguide.” 

However, O’Brien (Fig. 4) teaches a spacer (spacer 160) located in an interior area of a waveguide (e.g., Spacers 160 located in an interior area of waveguide 140.  That is, spacers 160 are not positioned at the edges of waveguide 140).  In the combined invention, the spacer of Menezes in view of Waldern and in further view of Ito would be located in an interior area of the first major surface of the first waveguide182/282.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above features of O’Brien.  Having smaller spacers in an interior portion of the waveguide help reduce manufacturing costs.  For example, spacer 192 of Menezes Fig. 6 is extended along the entire bottom surface of outcoupling optical element 284.  However, by implementing one or more smaller spacers instead, such as the ones used in O’Brien, manufacturers can reduce manufacturing cost by using less spacer material. 

Regarding Claim 19, Menezes in view of Waldern and in further view of Ito and in further view of O’Brien teaches the display system of Claim 18.

Waldern further teaches wherein “the spacer comprises a single point contact spacer (e.g., Spacer may take on a variety of forms; para. 0043.  Thus, a person of ordinary skill in the art could implement the spacer to be a “single point contact spacer”) having a maximum transverse cross-sectional dimension of 500 μm or less” (e.g., Size of spacer can be 1 to 30 μm, which falls in the claimed range; para. 0043).

Regarding Claim 25, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein the first and the second waveguide are separated by an air gap having a size defined by the spacer and adhesive.”

However, O’Brien (Fig. 4) teaches “wherein the first and the second waveguide are separated by an air gap having a size defined by the spacer and adhesive” (e.g., Adjacent waveguides separated by air gaps, with one or more spacer in between; para. 0027).  In the combined invention, the first and second waveguides of Menezes would be separated by an air gap defined by the spacer and adhesive.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above features of O’Brien.  O’Brien teaches that the use of smaller spacers allows for an air gap between waveguides.  As explained in claim 18, using smaller spacers in an interior portion of the waveguide helps reduce manufacturing costs.  

Regarding Claim 29, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, wherein the spacer comprises a light absorbing material.


Claims 23–24 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Waldern and in further view of Ito, and in further view of Ide, US 2020/0310131. 

Regarding Claim 23, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein the adhesive comprises a light absorber.” 

However, Ide teaches the concept of black adhesive that absorbs light (para. 0170).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above teachings of Ide.  Ide suggests that a black adhesive helps absorb light (para. 0170). 

Regarding Claim 24, Menezes in view of Waldern and in further view of Ito and in further view of O’Brien teaches the display system of Claim 23.

O’Brien further teaches “wherein the adhesive is doped with a black colorant” (e.g., Black adhesive; para. 0170).  

The same rationale used to combine Menezes in view of Waldern and in further view of Ito with O’Brien stated in claim 23 applies here and will not be repeated. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Waldern and in further view of Ito, and in further view of Yoon, US 2020/00408969.

Regarding Claim 26, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein the adhesive has a refractive index greater than 1.65.”  

However, Yoon teaches “wherein the adhesive has a refractive index greater than 1.65” (e.g., Adhesive layer with refractive index between 1.5 and 2.0; para. 0139.  Thus, a person of ordinary skill in the art could have implemented an adhesive layer with a refractive index of 1.65, which falls in the above range taught by Yoon).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above features of Yoon.  Yoon suggests that a refractive index between 1.5 and 2.0 provides “excellent light diffraction efficiency” (para. 0139). 

Claims 20–21 are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Waldern and in further view of Ito, and in further view of Chang, US 2019/0111642.

Regarding Claim 20, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1, but does not teach “wherein the second major surface of the second waveguide comprises an indentation accommodating the spacer in the indentation.”  

However, Chang (Fig. 5b) teaches the concept of an indentation accommodating a spacer (e.g., Spacer structure 502d is accommodated by recess 504c; para. 0161).  In the combined invention, a person of ordinary skill in the art could have implemented an indentation in the bottom surface of outcoupling optical element 284 so that it could accommodate the spacer, as defined in claim 1.  Thus, the claim limitation, “wherein the second major surface of the second waveguide comprises an indentation accommodating the spacer in the indentation” would be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Menezes in view of Waldern and in further view of Ito with the above features of Chang.  Chang suggests that the recess is simply a means for allowing a spacer to be held in place (para. 0161). 

Regarding Claim 21, Menezes in view of Waldern and in further view of Ito and in further view of Chang teaches the display system of Claim 20.

Chang (Fig. 5b) further teaches the concept of an indentation accommodating a spacer (e.g., Spacer structure 502d is accommodated by recess 504c; para. 0161).   In the combined invention, a person of ordinary skill in the art could have implemented an indentation in outcoupling optical elements 284 (as stated in claim 20) and 286 to accommodate a spacer.  The claim limitation “wherein the stack of waveguides comprises a plurality of waveguides, wherein two or more waveguides of the plurality of -3-Application No.: 16/909,922 Filing Date:June 23, 2020waveguides comprise a spacer and an indentation, wherein the indentations accommodate spacers of underlying waveguides” would therefore be achieved.   

The same rationale used to combine Menezes in view of Waldern and in further view of Ito with Chang stated in claim 20 applies here and will not be repeated. 

Allowable Subject Matter
Claims 6, 9, and 14–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 6, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 5.

However, neither Menezes, Waldern, Ito, nor the remaining prior art, either alone or in combination, teaches “wherein the second adhesive has an as-deposited viscosity of 10,000 MPa-s to 50,000 mPA-s.”  The range of viscosities found in Ito is 10 to 5000 mPA-s, which is below what is stated in claim limitation.  
Regarding Claim 9, Menezes in in view of Waldern and in further view of Ito teaches the display system of Claim 8.

However, neither Menezes, Waldern, Ito, nor the remaining prior art, either alone or in combination, teaches “wherein the first major surface of the first waveguide further comprises an adhesive-trapping depression between the one or more diffractive optical elements and the adhesive.”  

Regarding Claim 14, Menezes in view of Waldern and in further view of Ito and in further view of Black the display system of Claim 12.

However, neither Menezes, Waldernn, Ito, Black, nor the remaining prior art, either alone or in combination, teaches “further comprising an adhesive flow barrier extending along two or more sides of the top surface, the adhesive flow barrier defining a central volume occupied by the adhesive.”  

Regarding Claim 15, Menezes in view of Waldern and in further view of Ito teaches the display system of Claim 1.

However, neither Menezes, Waldern, Ito, nor the remaining prior art, either alone or in combination, teaches “wherein the spacer comprises one or more vent holes extending laterally through the spacer.”  

Claims 16–17 are objected to because they depend on claim 15. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 24, 2022